 3309 NLRB No. 2HI-TECH CABLE CORP.1On May 6, 1992, Administrative Law Judge Michael O. Millerissued the attached decision. The General Counsel and the Respond-ent filed exceptions and supporting briefs. The Respondent also filed
an answering brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3In his decision, the judge inadvertently referred to this date asJuly 11, 1991.Hi-Tech Corporation, a subsidiary of SouthwireCompany and International Brotherhood ofElectrical Workers, Local Union No. 1510. Case26±CA±14536September 30, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHIssues presented for Board review in this case arewhether the judge correctly found that: the Respondent
did not violate Section 8(a)(5) of the Act when it uni-
laterally instituted and enforced a no-tobacco usage
rule; the Respondent did violate Section 8(a)(5) by
unilaterally changing a past practice of giving copies
of warnings to the warned employee or to the Union,
and by refusing to provide certain information to the
Union; and the Respondent violated Section 8(a)(1) by
discharging employee Mickle Smith.1The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions with respect to the unilateral change, the re-
fusal to supply information, and the discharge. How-
ever, we reverse the judge with respect to the no-to-
bacco rule issue, and we adopt the recommended
Order only as modified.The Respondent and the Union began negotiationsfor a new collective-bargaining agreement in March
1990. After approximately 22 bargaining sessions, the
Respondent declared impasse on July 11, 1990,3andimplemented its final offer. Article II, Rights of Man-agement, of the implemented final offer states that theRespondent retained the sole right and authority to:Section 1 ... make, change, and enforce rea-
sonable rules for efficiency, cleanliness, safety, at-
tendance, conduct and working conditions ...

[and]Section 3 ... in its sole discretion, to make
reasonable rules and regulations for the purpose
of efficiency, safe operation, and maintaining
order and discipline among the workforce.Article XII, Discharge, Discipline and CompanyRules, states:The Company alone has the right to make suchreasonable rules and regulations, subject to the
Union's right to grieve the reasonableness, as it
may from time to time deem best for the purposes
of maintaining order, effecting safe operation of
the plant, and promoting efficiency. The Company
will give the union a copy of any new or changed
rule prior to putting said rule into effect. The
Union agrees to uphold such rules and regulations
established by the Company.During negotiations, the Union agreed to article XIIon the condition that the Respondent agree to manda-
tory arbitration as the final step in the grievance proce-
dure. The Respondent would not agree and proposed
either voluntary arbitration or the right to resort to eco-
nomic force, including the Respondent's right to lock
out its employees. Respondent's proposals regarding
management rights and the absence of mandatory arbi-
tration were implemented as part of the Respondent's
final offer.In August 1990, the Respondent posted a notice stat-ing that it would be a ``No Tobacco Usage Facility''
effective January 1, 1991. The plant's personnel man-
ager removed the notice about 1 hour later. On January
11, 1991, the Respondent, without notice to the Union,
posted a notice stating that effective April 1, 1991, it
would ``become a No Tobacco usage facility.'' The
Union requested a meeting to negotiate the reasonable-
ness of the rule. The Respondent replied that, under
the implemented management-rights clause, the Union
could only grieve the reasonableness of the rule. The
Union filed a grievance, which was denied. The Re-
spondent denied the Union's request for arbitration. On
September 25, 1991, the Respondent issued a written
warning to employee Lannie Biddle for breach of the
no-tobacco usage rule.The judge found that the management-rights provi-sions of the Respondent's implemented final offer left
the Union with its statutory rights essentially intact be-
cause the Union had the right to grieve the reasonable-
ness of any new rule before implementation. Noting
that the Respondent and the Union had processed the
grievance through the third and final step, the judgeconcluded that the Respondent's implementation of the
no-tobacco usage rule did not entail any waiver of the
Union's statutory rights or refusal to bargain with the
Union. Accordingly, the judge recommended dismissal
of the complaint allegations that the Respondent vio-
lated Section 8(a)(5) by unilaterally adopting and en-
forcing a no-tobacco rule. We disagree with this rec-
ommendation and its underlying findings.Contrary to the judge, we find that the Union's re-course to the grievance procedure concerning the rea-
sonableness of the Respondent's no-tobacco rule did 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Due to a mistaken citation in the General Counsel's posthearingbrief, the judge erroneously believed that the General Counsel was
relying on Colorado-Ute Electric Assn., 295 NLRB 607 (1991), enf.denied 939 F.2d 1392 (10th Cir. 1989), to challenge the Respond-
ent's right to implement the management-rights provisions with re-
spect to the no-tobacco usage rule. As clarified in the General Coun-
sel's brief in support of exceptions, the General Counsel does not
rely on this case. We therefore disavow any reliance on the judge's
discussion of Colorado-Ute. If the management-rights clause hadspecifically covered rules concerning tobacco usage, the Colorado-Ute issue would be presented. However, as discussed herein, theclause did not do so.5Johnson-Bateman, supra; Rockwell International Corp., 260NLRB 1346, 1347 (1982).6Johnson-Bateman Co., supra at 185.7There were no exceptions to the finding that Respondent wasprivileged to implement its proposals after negotiations had reached
impasse.8We shall amend the recommended remedy to require that the Re-spondent rescind both the rule and the warning given to Biddle. Pro-
visions in the Order and substitute notice reflect this amended rem-
edy.not afford the full bargaining rights assured by Section8(a)(5) of the Act. The grievance procedure was used
after the Respondent decided to implement the rule
and it was confined to the issue of reasonableness.
That is no substitute for full bargaining prior to the im-
plementation of the rule. In addition, there was no
waiver of the right to full bargaining. We find that the
management-rights provisions relied on by the Re-
spondent were not sufficient to constitute a clear and
unequivocal waiver of the Union's right to bargain
about the specific no-tobacco rule. In this regard, we
agree with the General Counsel that the instant case is
controlled by Johnson-Bateman Co., 295 NLRB 180(1989).4The Board there found that a generally word-ed management-rights clause, similar to the provisions
at issue here, did not constitute a waiver of the union's
statutory right to bargain about the specific mandatory
bargaining subject of employee drug/alcohol testing. In
order to establish the waiver of a statutory right as to
a specific mandatory bargaining subject, there must be
clear and unequivocal contractual language or com-
parable bargaining history evidence indicating that the
particular matter at issue was fully discussed and con-
sciously explored during negotiations, and that the
union consciously yielded or clearly and unmistakably
waived its interest in the matter.5Absent such evi-dence, the Board has consistently found that a general
management-rights clause does not constitute a clear,
unequivocal, and unmistakable waiver by the union of
its statutory right to bargain about an employer's im-
plementation of a work rule not specifically mentioned
in the clause.6The management-rights clause7contains only a gen-erally worded provision granting the Respondent the
right to unilaterally make, change, and enforce reason-
able rules. The clause makes no reference to any par-
ticular mandatory bargaining subject, including the
subject of tobacco usage in the workplace. There also
is no evidence that the parties ever discussed imple-
menting such a rule under the management-rights pro-
vision during their contract negotiations. We thereforefind that the management-rights provisions invoked bythe Respondent do not constitute an express, clear, un-
equivocal, and unmistakable waiver by the Union of its
statutory right to bargain about the Respondent's insti-
tution and enforcement of the no-tobacco usage rule.
Accordingly, we conclude that the Respondent violated
Section 8(a)(5) and (1) by unilaterally instituting a no-
tobacco usage rule and by issuing employee Biddle a
written warning for violating the rule.8ORDERThe National Labor Relations Board orders that theRespondent, Hi-Tech Cable Corporation, a subsidiary
of Southwire Company, Starkville, Mississippi, its offi-
cers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with the Union by unilater-ally instituting a rule prohibiting employees from using
tobacco on the Company's property and enforcing the
no-tobacco usage rule by issuing a written warning to
employees.(b) Discharging employees because they engage inprotected concerted activities.(c) Failing and refusing to bargain in good faith withthe Union by refusing to give either the Union or the
employee to whom a written warning is given a copy
of that written warning before a grievance is filed, and
by refusing to furnish the Union with other informa-
tion it requested which was necessary to the processing
of grievances and to the fulfillment of its responsibil-
ities as the exclusive representative of the employees
in the appropriate unit.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Bargain collectively, on request, with the Unionas the exclusive representative of the employees in the
following appropriate unit concerning the no-tobacco
usage rule and embody any understanding reached in
a signed agreement. The appropriate unit is:All hourly rated production and maintenance em-ployees at the Employer's cable and wire plant in
Starkville, Mississippi, excluding office and cleri-
cal employees, technical and engineering employ-
ees, professional employees, management and su-
pervisory employees as defined in the Act, and
guards. 5HI-TECH CABLE CORP.9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) Remove from employee Lannie Biddle's file thewritten warning resulting from the enforcement of the
no-tobacco usage rule.(c) Offer Mickle Smith immediate and full reinstate-ment to his former job or, if that job no longer exists,
to a substantially equivalent position, without prejudice
to his seniority or any other rights or privileges pre-
viously enjoyed, and make him whole for any loss of
earnings and other benefits suffered as a result of the
discrimination against him, in the manner set forth in
the remedy section of the judge's decision.(d) Remove from its files any reference to the un-lawful discharge and notify Smith in writing that this
has been done and that the discharge will not be used
against him.(e) Give either the Union or the employee to whoma written warning is given a copy of that written warn-
ing before a grievance is filed, and furnish the Union
information it requests which is necessary to the proc-
essing of grievances and the fulfillment of its respon-
sibilities as the exclusive representative of the employ-
ees in the appropriate unit.(f) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(g) Post at its plant in Starkville, Mississippi, copiesof the attached notice marked ``Appendix.''9Copies ofthe notice, on forms provided by the Regional Director
for Region 26, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(h) Notify the Regional Director in writing within20 days from the date of this Order what steps the re-
spondent has taken to comply. APPENDIXNOTICETOEMPLOYEESPOSTEDBYORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
unilaterally and without consultationwith the International Brotherhood of Electrical Work-
ers, Local Union No. 1510 institute a rule prohibiting
employees from using tobacco on company property.WEWILLNOT
enforce the no-tobacco usage rule byissuing written warnings to employees who violated
the rule.WEWILLNOT
discharge or otherwise discriminateagainst any of you for engaging in protected concerted
activities for your mutual aid or protection or for sup-
porting the International Brotherhood of Electrical
Workers, Local Union No. 1510 or any other union.WEWILLNOT
refuse to bargain with the Inter-national Brotherhood of Electrical Workers, Local
Union No. 1510 by refusing to give either the Union
or the employee to whom a written warning is given
a copy of that written warning before a grievance is
filed, or by refusing to furnish the Union with other
information it requests which is necessary to the proc-
essing of grievances and to the fulfillment of its re-
sponsibilities as the exclusive representative of the em-
ployees in the appropriate unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
cancel, withdraw, and rescind the no-to-bacco usage program we unlawfully put into effect,
and WEWILL
bargain collectively, on request, with theUnion concerning the no-tobacco usage rule as the ex-
clusive representative of employees in the following
appropriate unit:All hourly rated production and maintenance em-ployees at Hi-Tech Cable Corporation's cable and
wire plant in Starkville, Mississippi, excluding of-
fice and clerical employees, technical employees,
professional employees, management and super- 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
visory employees as defined in the Act and guardsconstitute a unit appropriate for the purposes of
collective bargaining within the meaning of Sec-
tion 9(b) of the Act.WEWILL
remove from employee Lannie Biddle'sfiles the written warning resulting from the enforce-
ment of the no-tobacco usage rule, and WEWILL
notifyhim in writing that we have done so.WEWILL
offer Mickle Smith immediate and full re-instatement to his former job or, if that job no longer
exists, to a substantially equivalent position, without
prejudice to his seniority or any other rights or privi-
leges previously enjoyed and WEWILL
make himwhole for any loss of earnings and other benefits re-
sulting from his discharge, less any net interim earn-
ings, plus interest.WEWILL
notify Mickle Smith that we have removedfrom our files any reference to his discharge and that
the discharge will not be used against him in any way.WEWILL
give either the Union or the employee towhom a written warning is given a copy of that written
warning before a grievance is filed, and WEWILL
fur-nish the Union information it requests which is nec-
essary to the processing of grievances and the fulfill-
ment of its responsibilities as the exclusive representa-
tive of the employees in the appropriate unit.HI-TECHCABLECORPORATION, ASUB
-SIDIARYOF
SOUTHWIRECOMPANYJack Berger, Esq., for the General Counsel.Walter O. Lambeth Jr., Esq. and Douglas H. Duerr, Esq.(Elarbee, Thompson & Trapnell), for the Respondent.Herman E. Holley, International Representative, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEMICHAELO. MILLER, Administrative Law Judge. Thiscase was tried in Starkville, Mississippi on February 12 and
13, 1992, based on an unfair labor practice charge filed on
June 17, 1991, as amended, on October 21, 1991, by Inter-
national Brotherhood of Electrical Workers, Local Union No.
1510 (the Union), and a complaint issued by the Regional
Director of Region 26 of the National Labor Relations Board
(the Board), on July 22, 1991, as thereafter amended. The
complaint alleges that Hi-Tech Cable Corporation, a subsidi-
ary of Southwire Company (Respondent or the Employer),
unilaterally adopted and enforced a no-tobacco rule, refused
to furnish the Union with information necessary for collec-
tive bargaining, and discharged an employee because he en-
gaged in protected concerted activities, in violation of Sec-
tion 8(a)(1) and (5) of the National Labor Relations Act (the
Act). Respondent's timely filed answer denies the commis-
sion of any unfair labor practices.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefsfiled by the General Counsel and Respondent, I make thefollowingFINDINGSOF
FACTI. THEEMPLOYER
'SBUSINESSANDTHEUNION
'SLABOR
ORGANIZATIONSTATUS
Preliminary Conclusions of LawThe Employer is a corporation engaged in the manufac-ture, sale, and distribution of wire and cable products at its
facility in Starkville, Mississippi. In the course and conduct
of its business operations, it annually sells and ships goods
and materials valued in excess of $50,000 directly to points
located outside the State of Mississippi. The Respondent ad-
mits and I find and conclude that it is an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act.The complaint alleges, Respondent admits, and I find andconclude that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundSouthwire Corporation acquired Hi-Tech Cable in the fallof 1989. Hi-Tech's employees have been represented by the
Union for a number of years, under a succession of plant
owners. Respondent recognized the Union and, about March
22, 1990, commenced bargaining for a new contract.On July 11, 1991, after about 22 bargaining sessions, Re-spondent declared that the parties were at impasse and imple-
mented its final offer. There is no contention that Respondent
had bargained in bad faith or that the parties were not, in
fact, at impasse.B. The No-Tobacco Rule1. The factsIn the course of negotiations, Respondent had proposedlanguage which would permit it to unilaterally set and imple-
ment rules. That language, found in various articles, re-
mained in the final offer, which it implemented. Thus, article
II of the implemented proposal, Rights of Management, pro-vides that the Company retains the sole right and authority
to:Section 1. [M]ake, change, and enforce reasonablerules for efficiency, cleanliness, safety, attendance, con-
duct and working conditions.....
Section 3. The Company reserves the right, in itssole discretion, to make reasonable rules and regula-
tions for the purpose of efficiency, safe operation, and
maintaining order and discipline among the workforce.Article III, Union Rights and Obligations, provides:The Union understands the Company has the right tomake and enforce reasonable rules and regulations and
agrees to uphold such rules and regulations in regard to
... the employees' conduct on the job, and all other

reasonable rules and regulations established by the 7HI-TECH CABLE CORP.1All dates hereinafter are 1991 unless otherwise specified.2Albert's, Inc., 213 NLRB 686, 692±693 (1974); Chemtronics,Inc., 236 NLRB 178, 190 (1978).Company which are not in conflict with this Agree-ment.Similarly, in article XII, Discharge, Discipline and Com-pany Rules, the contract states:The Company alone has the right to make such rea-sonable rules and regulations, subject to the Union's
right to grieve the reasonableness, as it may from time
to time deem best for the purposes of maintaining
order, effecting safe operation of the plant, and promot-
ing efficiency. The Company will give the Union a
copy of any new or changed rule prior to putting said
rule into effect. The Union agrees to uphold such rules
and regulations established by the Company.According to Rudy Pilney, Respondent's director of indus-trial relations and its chief negotiator, the Union agreed to
the foregoing language of article XII. Herman Holley, the
Union's International representative and its chief negotiator,
did not dispute that tentative agreement had been reached
with respect to portions of the management-rights clause, in-
cluding the language regarding rule making. However, that
tentative agreement depended on the parties' agreeing on an
acceptable grievance procedure.The Employer proposed a three-step grievance procedure.The first step was discussion between the supervisor and the
aggrieved employee; the second step called for reduction of
the grievance to writing and a written response from the in-
dustrial relations manager. The third step provided for a
meeting with the plant manager to discuss the grievance, on
the Union's request, and a written reply from the plant man-
ager within 5 workdays after that meeting.The proposed grievance procedure culminated in eithervoluntary arbitration or the right to resort to economic force,
including the Union's right to strike and the Employer's right
to lock out its employees. The Union, however, sought man-
datory arbitration as the final step in this procedure, which
the Employer opposed. No agreement was reached and the
Employer's proposal was included in the language which it
implemented.Pilney stated that its proposals on rules were ``made withthe intention under the old contract that the rules were part
of the contract and were very restrictive [so] that every time
that you wanted to make a change or modify a rule that it
was required that you sit down with the Union,'' i.e., engage
in collective bargaining. Respondent's proposal was geared
to permit it ``to change, modify, or alter rules without the
hassle of sitting down with them every time as long as they
were reasonable.''The implemented final offer, under General Plant SafetyRules, included the following rule on smoking:No SmokingÐNo smoking or use of any type ofopen flame-producing device in areas where prohibited.There was some discussion of, but no agreement on, theareas in which smoking or an open flame would be prohib-
ited. There was no proposal, and no discussion, of any rule
which would have prohibited the use of tobacco throughout
the Company's property.In August 1990, Respondent posted a notice stating that itwould be a ``No Tobacco Usage Facility,'' effective January1, 1991. The notice remained posted for about 1 hour andwas then removed by Kathy Brown, the plant's personnel
manager.A new tobacco rule was posted on January 11, 1991.1Itstated:NOTICEEffective April 1, 1991 Southwire Starkville will be-come a No Tobacco usage facility. Effective April 1,
1991 no tobacco usage will be permitted within the
property lines of Southwire Company. Property lines in-
clude plant, office, company vehicles and all parking
lots as well as grounds surrounding these areas.The Union had not received any prior notice of this rule;no bargaining preceded the posting. On February 20, Philan-
der Clay, president of the Local Union, wrote Respondent,
requesting ``a meeting ... to negotiate the reasonableness

of the `No Smoking' policy, pursuant to Article XII.''Pilney replied on February 27. His letter reasserted Re-spondent's right, under the implemented final offer, to make
reasonable rules subject only to the Union's right to grieve
the question of reasonableness. He referred the Union to the
grievance procedure as its only appropriate forum.A grievance, supported by more than 75 employees, wasfiled at the second step on March 21. It sought permission
for the employees to smoke outside the plant and in a des-
ignated area within the building. The personnel manager de-
nied the grievance, in writing, on March 25. The plant man-
ager denied the Union's appeal on May 9. The record does
not indicate whether the parties met, as provided in the
grievance procedure, and, if they did, what discussions were
held. At each step, Respondent maintained that the no-to-
bacco rule was a corporate policy which would remain in ef-
fect.After the third step, the Union requested arbitration. As ithas with all of the Union's requests for arbitration, Respond-
ent refused. The Union opted against striking in support of
its position.On September 25, Respondent issued a written warning toemployee Lannie Biddle for violating its no-tobacco usage
rule. The parties have stipulated that that warning was lawful
if Respondent's promulgation and adoption of the rule was
lawful.2. AnalysisRecent Board precedent establishes, both clearly and suc-cinctly, ``that a ban on smoking on an employer's premises
during working hours is a mandatory subject of bargaining.''
W-I Forest Products Co., 304 NLRB 957, 959 (1991).In so holding, and in reaffirming earlier cases which hadso held,2the Board noted that however laudable an employ-er's efforts to protect its employees' health by banning smok-
ing, such a ban does ``not go to the heart of the Respond-
ent's business'' as an ethics code does for newspaper report- 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3See Capital Times, 223 NLRB 651 (1976), and Peerless Publica-tions, 283 NLRB 334 (1987).4I reject the Respondent's implication that the Union's tentativeagreement to such provisions in the course of negotiations bound it
to them or its acceptance of other rule changes constituted a waiver.
Even assuming that any effect should be given to piecemeal agree-
ments, any agreement here was conditioned upon the availability of
mandatory arbitration as the final step in the grievance procedure.5The General Counsel inadvertently referred in brief to Colorado-Ute as Johnson-Bateman Co.6The administrative law judge is, of course, required to applyclear Board precedent unless and until reversed by the Supreme
Court. See Waco, Inc., 277 NLRB 746 fn. 14 (1984). The Board lawis as stated in Colorado-Ute.ers.3It specifically found that the employees' right to smokeat work is ``germane to the working environment'' within the
ambit of the Supreme Court's decision in Ford Motor Co.v. NLRB, 441 U.S. 448, 498 (1979) (prices of food at an in-plant cafeteria). The Board stated:Although smoking is not as critical to life-function-ing as food in a cafeteria, and indeed may be delete-
rious to health, it is nonetheless a part of the working
environment in which many smokers function. In addi-
tion, we note that in the instant case, a breach of the
rule would constitute grounds for disciplinary action,
including discharge and suspension.The Board further found that a total ban on smoking,where smoking had been previously restricted but permitted,
had a ``significant, substantial, and material impact on the
employees terms and conditions of employment.'' Such a
ban is, therefore, subject to the bargaining obligation. W-IForest Products, supra.Respondent contends, however, that as the implementedfinal offer contained language which permitted it to create,
implement, and enforce new rules without bargaining, it was
free from further bargaining obligations to adopt and impose
its tobacco ban.4General Counsel disagrees, arguing that,under Colorado-Ute Electric Assn., 295 NLRB 607 (1991),5an employer's implementation of a final offer does not waivethe union's statutory right to be consulted over changes in
mandatory subjects of bargaining.In the Colorado-Ute negotiations, the employer had in-sisted that any wage increases would have to be in the form
of merit increases, as determined solely by management. The
union rejected its proposals; the employer implemented a
final offer which provided that ``[t]he amount and frequency
of such merit increase will be determined by the Division
Head and President and will not be subject to the grievance
procedure.'' Thereafter, a merit pay program was announced
and implemented. The union was denied any role in deter-
mining either the criteria for merit increases or the appro-
priateness of merit increases which were granted or denied
and was precluded from objecting to the merit increases as
determined by management through the grievance procedure.The Board noted that merit wage increases are a manda-tory subject of bargaining, over which the parties have a
duty, and the union has a statutory right, to bargain. That in-
cludes bargaining concerning the procedures and criteria for
the raises as well as the actual raises granted. The employ-
er's proposal in Colorado-Ute gave it virtually unlimited dis-cretion with respect to those increases. The Board found that
a proposal which would deny the union its right to bargain
on such a subject, is in effect one which seeks a waiver of
the union's statutory rights under Section 8(a)(5). It went on
to say:The Board requires that waiver of bargaining rightsunder Section 8(a)(5) not be lightly inferred but must
be clear and unmistakable. Tocco Division of Park-OhioIndustries, 257 NLRB 413, 414 (1981), enfd. 703 F.2d624 (6th Cir. 1983). Here, despite earnest effort, the
Respondent was unable to secure the Union's waiver of
its right to bargain over the merit increases' timing and
amounts. The Union never agreed to contractual lan-
guage waiving its right to bargain. Nor does the parties'
bargaining history establish a waiver. The Union, both
before and after the impasse, expressed its opposition to
the Respondent's merit proposal for, among other
things, precisely the fact that it would exclude the
Union from participation in the merit pay program.[T]he Respondent was free to insist to impasse as acondition to agreement ... that the Union agree to

waive the statutory rights at issue here. But the Re-
spondent's freedom to pursue this end and to exert this
bargaining pressure to obtain this end does not carry
with it a right, once having failed and reached impasse,
to proceed with implementation of the final offer as if
the Respondent had successfully secured the Union's
waiver. [Colorado-Ute, at 609.]Thus, the Board held, while the employer was free to con-sider its employees for merit increases, and grant those in-
creases using the criteria it had proposed, it was not free, in
the absence of the union's waiver, to do so without consult-
ing the union.Colorado-Ute was denied enforcement in the Tenth Circuit(939 F.2d 1392 (1991)), the court holding that an employer's
right to implement its proposals upon impasse extends to
proposals which would allow wage increases upon manage-
ment's sole discretion. Respondent would have me apply the
circuit court's decision to the instant matter.6I need notreach that question inasmuch as the instant case is factually
distinguishable from Colorado-Ute.In Colorado-Ute, the employer sought unilateral discretionto set and grant merit wage increases, precluding the union
even from grieving over any aspect of them. Thus, the union
could neither discuss nor protest the increases. In the instant
case, however, the Union had the right to notice of any rule
change before implementation, the right to file a grievance
over any rule with which it disagreed, the right to discuss
the reasonableness of that rule with the highest management
representative in the plant and, if still unsatisfied, the right
to strike. In Colorado-Ute, the employer's proposal put theunion into a worse position, with fewer rights, than if there
had been no negotiations. Here, however, the Union remains
in essentially the same position as it was before negotiations;
it has the right to bargain with the Employer over any rules
the Employer proposes to implement, and it has the right to
strike or exert other lawful economic pressure in support of
its bargaining position.The Employer's implemented final offer left the Unionwith its statutory rights essentially intact, the Union had the
right to consult with management over the reasonableness of
any new rules before implementation, apparently did so at 9HI-TECH CABLE CORP.7If Respondent had refused to meet with the Union at that step,a different case, warranting a contrary result, would have been pre-
sented. The General Counsel, whose burden of proof it was, neither
alleged nor proved such a refusal.the third step of the grievance procedure7and could have``hit the bricks.'' It cannot be said, therefore, that the Em-
ployer implemented a proposal which contained a waiver of
the Union's statutory rights or refused to bargain with the
Union when it announced the no-tobacco usage rule, subject
to the Union's right to grieve. I shall therefore recommend
that this allegation, and the related allegation relating to the
warning given employee Lannie Biddle, be dismissed.C. Refusal to Furnish Information1. The factsPrior to Hi-Tech's acquisition of the plant, when an em-ployee was given a written warning, the Union received a
copy. Respondent stopped furnishing the Union with copies
in August 1990. Since Respondent does not give the em-
ployee a copy of the written warning, the Union gets to see
the warning only after a grievance is filed.In September 1990, the Union filed a grievance asking thatthe employee be given a copy of any written warning when
it is issued. The grievance was rejected at the final step of
the grievance procedure, on January 10, 1991, on the basis
that the implemented final proposal did not call for a copy
of the warning to be given to the employee. According to
the General Counsel, the Employer's procedure forces it to
file grievances from memory, without access to the actual
warning.On July 31, 1991, after employee Rose Nichols was dis-charged for allegedly ``cussing'' a supervisor, the Union re-
quested Nichols' production records and all records and ab-
sentee reports on Nichols and another employee. The infor-
mation was requested so that the Union would ``be able to
intelligently represent the above Bargaining Unit employ-
ees.'' No information was furnished.In response to a grievance, the plant manager changedNichol's discharge to a suspension without pay. Nichols sub-
sequently received her lost wages as a result of a settlement
of an unfair labor practice charge which the Union had filed
on her behalf. According to Pilney, the Union's request for
information got lost in the course of the grievance handling
and the resolution of the unfair labor practice charge.2. AnalysisRespondent does not deny that it ceased an existing prac-tice of providing either the Union or the employee with a
copy of a written warning when issued. Its answer to the
Union's September 17, 1990 grievance seems to imply that
the absence of a specific requirement in the implemented
proposal that it do so privileges this change and its refusal.
Respondent, I believe, takes an unduly parochial view of its
implemented proposal.As stated in Colorado-Ute, supra at 609, after a good-faithimpasse is reached, an employer may implement changes
consistent with the proposals which it made to the union in
negotiations. That does not mean that it may act as if there
had been no prior agreement or practice. Contractual terms
generally remain in force after a contract's expiration. SeeStephenson-Yost Steel, 294 NLRB 395, 396 fn. 7 (1989)(continuation of economic terms). Here, there is no evidence,
either in the implemented proposal or elsewhere, that Re-
spondent had proposed elimination of this practice. There-
fore, the absence of any language specifically continuing it
is irrelevant. The unilateral change in this practice violates
Section 8(a)(5) and (1).Moreover, I agree with the General Counsel's contentionthat, where an employer fails to provide the disciplined em-
ployee with a copy of a written warning, his union is entitled
to a copy before a grievance is filed. In Island Creek CoalCo., 292 NLRB 480, 487 (1989), the Board approvinglyquoted the following language from Ohio Power Co., 216NLRB 987, 991 (1975), enfd. 531 F.2d 1381 (6th Cir. 1976),
with respect to information sought with respect to the filing
or processing of grievances:It is not required that there be grievances or that theinformation be such as would clearly dispose of them.
The Union is entitled to the information in order to de-
termine whether it should exercise its representative
function in the pending matter, that is, whether the in-
formation would warrant further processing of the
grievance or bargaining about the disputed matter.The implemented proposal (article X, Grievance Proce-dure, section 3, step 2) requires that a grievance ``contain theexact nature of the grievance, the act or acts complained of,
by who, and when the act or acts occurred.'' Here, as argued
by the Union, without the requested information, it would be
forced to file grievances based on an employee's memory of
what a supervisor had said. Not only would the Employer's
practice prevent the Union from evaluating a discipline to de-
termine whether a grievance was warranted, it would prevent
the Union from satisfying the implemented proposal's rigid
specificity requirements if a grievance were to be filed.Respondent contends that the failure to supply the infor-mation requested with respect to the Nichols' discharge was
a mere oversight, not warranting a remedial order. I cannot
agree. It took the filing of both a grievance and an unfair
labor practice charge to resolve Nichol's grievance. Perhaps,
if the Union had been furnished the information in a timely
fashion, it could have been resolved completely at the first
stage, saving everyone's valued resources. The Union is enti-
tled to information necessary to intelligently represent its
members. The Employer's failure to timely supply that infor-
mation denied it that ability and I find the denial violative
of Respondent's bargaining obligation. If, in fact, the failure
was an oversight, of which I have some doubt, this will serve
as a reminder of its obligation to prevent such requests from
going astray in the future.Accordingly, I find that by unilaterally altering its pastpractice with respect to the furnishing of copies of written
warnings to employees so disciplined, and by refusing the
Union's request that it or the employee be furnished with
such copies, and that it be furnished with information nec-
essary to intelligently represent its members, Respondent has
failed to bargain in good faith in violation of Section 8(a)(5)
and (1). 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8According to Smith and McNeese, a steward, the simultaneousoperation of two stranders posed a safety hazard, particularly the risk
that the operator would be more likely to be struck by an improperly
secured bobbin projected off of the machine while tending a second
machine. However real their fears, the actual risk appears to be min-
iscule and basically unrelated to the operation of the second ma-
chine, whether that second machine was running ``large'' or
``small'' wire.9O'Bryant was terminated by Respondent several days prior to thehearing.10Unless otherwise noted, or where Smith's testimony is corrobo-rated by other credible testimony, the following description of events
is based on the testimony of Donnie Glenn. I found Glenn to be
more accurate in his rendering of the facts; Smith's testimony was
not entirely consistent with that of other witnesses for the General
Counsel or with the documentary evidence; it appeared to be shaded
so as to place his actions in the light which the witness apparently
thought reflected best upon him. In this regard, I note particularly
Smith's claim that there were no materials to be run on S-3 and that
S-3 was not operative, facts inconsistent with both the testimony of
other witnesses and the grievance filed over his discharge. Glenn, on
the other hand, related a candid, coherent, and more probable version
of the events.D. Mickle Smith's Discharge1. The factsa. BackgroundMickle Smith was a bargaining unit employee, hired inJune 1989. In late July 1991, he was recalled from layoff and
assigned to the bailing wire department on the second shift
as an operator. Initially, his immediate supervisor was the
first-shift supervisor, Willie Nealy. After 2 weeks, Donnie
Glenn was appointed foreman for the second shift in this de-
partment. Jerri Tate was the department manager.Smith's job was to run two stranding machines, referredto as S-2 and S-3. The stranders are similar to looms, taking
a number of wires which come off of bobbins (spools) and
plaiting them together to form a single multistrand wire. S-
2 was used to produce seven-strand wire of various gauges
(i.e., diameters); S-3 was capable of running larger wires, in-
cluding 19-strand wire, also of various gauges. The 19-strand
wire is made up of a 7-strand core produced on the S-2, plus
12 additional wires which were plaited to it on the S-3.The single-strand wires which make up the finished prod-uct come on bobbins which may weigh up to 100 pounds.
The strander operator orders the necessary bobbins from the
forklift driver, according to the wire to be produced on his
shift. They are placed on the stranders by the operator using
a jack. The operator then threads the separate wires in to the
strander, makes the required connections and observes the
operation of the machine while it is running, replacing the
bobbins and reconnecting the wires as necessary. The fre-
quency with which he is required to change bobbins depends
on whether the bobbins were full or partly used when he
started them. Smith had received about a week's worth oftraining, from the operators on the first and third shifts, on
running each machine. While he was being trained on S-3,
S-2 continued to be run. For most of the time he worked
after being trained, he ran only a single machine at any one
time, generally S-2.b. The alleged agreementShortly after the strander operators were recalled in lateJuly, they were told that they would be expected to run S-
2 and S-3 simultaneously. Smith sought to file a grievance.8Similarly, Walter O'Bryant, formerly the first-shift strander
operator,9complained to Nealy, and indicated that he in-tended to file a grievance. Both were told that a grievance
would not be necessary. They, and Joe Shumaker, local
union president and chief steward, were told by Tate and/or
Nealy that they would only be required to run both machines
with ``small'' wire running on each machine. Shift stewardMcNeese was told by Nealy that management was preparinga schedule of which wires would run simultaneously.Department Manager Tate acknowledged that the employ-ees had complained about having to run two machines. No
grievance was filed, he said, because he told O'Bryant that
they would not be required to run ``large'' wire and 19-
strand wire simultaneously.As noted, both the 7-strand and the 19-strand wires areproduced in various diameters. What management intended
would be run during the dual operation, and what the em-
ployees understood would be run at such times, did not nec-
essarily agree. Tate testified that he intended that the S-2
would not run a large gauge 7-strand wire while the S-3 was
running a 19-strand wire. Shumaker, Smith and O'Bryant ap-pear to have understood that they would not be required to
run both machines when S-3 was running a 19-strand wire.c. Events of September 3, 199110On the evening of September 3, Foreman Glenn receivedproduction orders requiring that S-2 be run with 8-strand 7
wire and that S-3 run simultaneously, with 3-0 19-strand
wire. When given these instructions, Smith ``showed some
resentment.'' He told Glenn that it was too much work and
he was afraid that he might ``mess up.'' Smith then spoke
with his steward, McNeese, who told Smith of his under-
standing regarding the circumstances under which both
stranders would be run. Smith then told Glenn ``that he had
heard they said if 19 wires is involved in the combination
that only one strander would have to run.''Glenn told Smith that he would check that out. He calledTate, who had already left the plant for the day. Glenn ex-
plained the situation to Tate and was told that the planned
combination was okay to run. Glenn relayed this back to
Smith; Smith said that he would give it a try. According to
Glenn, Tate had said that he would post a list of the permis-
sible combinations for simultaneous operation.Glenn continued to make his rounds about the departmentand returned to Smith's area about 6 or 6:30 p.m. Glenn saw
that no progress had been made toward starting up S-3 and
repeated his order that Smith do so. Smith said nothing but
continued to work on S-2. As he left the area, Glenn ob-
served Smith again going over to McNeese, the steward.At about 7 p.m., Glenn assigned McNeese, whose machinehad run out of wire, to assist another employee on a repack-
ing job. McNeese felt that the job did not require his help
and offered instead to assist Smith in operating S-3.
McNeese told Glenn that there was no way that Smith could
operate both stranders and get any production out of them.
Glenn replied that S-3 was Smith's responsibility. McNeese 11HI-TECH CABLE CORP.11Glenn testified that he believed it ``unethical for [Smith] not todo [his job].'' He did not warn Smith because he did not think it
necessary that he ``beg his employees to work.'' Suffice it to say
that the managerial style appropriate for leading troops in a military
operation (Glenn had recently returned from Operation Desert
Storm) is not necessarily transferrable to the industrial setting.12That warning threatened discharge for an additional attendanceviolation within a year; a written warning and 5-day suspension wasthreatened for violation of any other rule.then stated that he intended to file a grievance based on theunderstanding that the operator would not be responsible for
running both machines when one of them was running
``large'' wire. Glenn said that he knew nothing of such an
understanding, that he took his orders from his boss, that
McNeese had a right to file a grievance but, at that moment,
he was needed to repack wire.After Smith's 8:30 p.m. lunchbreak, Glenn went again toSmith's work station where he observed that no effort had
been made to start S-3. He asked Smith what was wrong;
Smith did not reply. Glenn repeated his order that Smith run
S-3. He did not warn Smith of the consequences of his fail-
ure to comply.11He continued to watch Smith for a periodof time, during which Smith made no effort to comply with
Glenn's order.Glenn next went to the acting night superintendent, BillWhittle. He told Whittle of the repeated orders to Smith and
of Smith's repeated failure to comply. Glenn recommended
sending Smith home for the remainder of the shift, to return
the next morning when a decision would be made concerning
the appropriate discipline. Together, Glenn and Whittle went
to the steward, McNeese, and told him what they were going
to do. All three went to Smith's work station where Smith
was informed of his suspension. McNeese tried to explain
that Smith had been operating S-2 with partial bobbins and
asserted that it was unsafe for the operator to have to run
both machines. Glenn paid little attention to what McNeese
said; he said that he ``didn't go to [McNeese] so that
[McNeese] could alter my decision. I was just informing him
of what I was going to do.''On the following day, after discussions with higher man-agement, and after reviewing Smith's personnel file (which
contained a single warning for absenteeism nearly a year ear-
lier),12Glenn recommended discharge. His recommendationwas followed.Smith filed a grievance which alleges that he was pre-occupied with tending S-2 when ordered to set up and run
S-3, that the dual operation posed a safety threat and that the
order was contrary to a verbal agreement between Tate and
the operators that ``they would not have to run S-2 and S-
3 at the same time when a 19 wire set up was involved.''
It makes no mention of a shortage of material or mechanical
problems in getting S-3 to run. Respondent denied the griev-
ance at all steps. It was the position of Respondent's man-
ager of industrial relations, stated at the second step, that
Smith should have performed the duties and then grieved the
assignment.2. AnalysisWhen the strander operators were first directed to operateS-2 and S-3 simultaneously, they protested and voiced their
intentions to file a grievance. Respondent avoided that griev-
ance when Tate agreed that the dual operation would not berequired under certain circumstances. Unfortunately, the am-biguities inherent in describing wire as ``large'' and ``small''
or other communication problems prevented the parties fromunderstanding exactly what Tate intended. The operators and
Union representatives understood that he would not require
both stranders to be run when S-3 was running a 19-strand
wire. Tate insists that he only agreed that S-3 would not run
with 19-strand wire if S-2 was running a large gauge wire.Under either Smith's or Glenn's version of the events, itis clear that Smith's refusal to run S-3 was based, in signifi-
cant part, upon his understanding of the foregoing agreement.
Both he and McNeese raised that issue in protesting Glenn's
assignment. The question is: was Smith's refusal to perform
the work assigned to him, in reliance upon his understanding
of that agreement, a protected concerted activity? The answer
is provided in NLRB v. City Disposal Systems, 465 U.S. 822(1984).In City Disposal, the Supreme Court (Justices O'Connor,Powell, and Rehnquist, and Chief Justice Berger dissenting),
upheld the Board's longstanding Interboro doctrine,Interboro Contractors, 157 NLRB 1295, 1298 (1966), enfd.388 F.2d 495 (2d Cir. 1967). That doctrine holds that a sin-
gle employee's assertion of a right grounded in a collective-
bargaining agreement is recognized as concerted activity pro-
tected under Section 7. The Court specifically stated (at 833±
834, that:The invocation of a right rooted in a collective-bar-gaining agreement is unquestionably an integral part of
the process that gave rise to the agreement. That proc-
essÐbeginning with the organization of a union, con-
tinuing into the negotiation of a collective-bargaining
agreement, and extending through the enforcement of
the agreementÐis a single, collective activity. [Foot-
note omitted.] Obviously, an employee could not in-
voke a right grounded in a collective-bargaining agree-
ment were it not for the prior negotiating activities of
his fellow employees. Nor would it make sense for a
union to negotiate a collective-bargaining agreement if
individual employees could not invoke the rights there-
by created against their employer.The Court, noting that the union had secured the agree-ment on the basis of its collective strength, stated:It was just as though [the employee] was reas-sembling his fellow union members to reenact their de-
cision not to drive unsafe trucks. A lone employee's in-
vocation of a right grounded in his collective-bargain-
ing agreement is, therefore, a concerted activity in a
very real sense. [Ibid.]In the instant case, there was no collective-bargainingagreement expressly setting forth an employee's right to
refuse to operate the stranders under certain conditions.
There was, however, the equivalent. Tate's promise that the
operators would not be required to operate their machines
when certain combinations of wire were being produced was
given in resolution of an incipient grievance and/or in return
for the waiver of the right of several employees and the
union to file a grievance. By that promise, an industrial dis- 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13It is on this basis that both the Meyers cases (Meyers Industries.,268 NLRB 493 (1984), remanded sub nom. Prill v. NLRB, 755 F.2d941 (D.C. Cir. 1985) and 281 NLRB 882 (1986), affd. sub nom.
Prill v. NLRB, 835 F.2d 1481 (D.C. Cir. 1987) and ManningtonMills, 272 NLRB 176 (1984), are distinguishable. In neither casewas the employee attempting to enforce a collectively bargained
right.pute was adjusted in an amicable way.13Here, again, the Su-preme Court's language, at 833±834, is applicable:The Interboro doctrine is also entirely consistentwith the purposes of the Act, which explicitly includes
the encouragement of collective bargaining and other
practices fundamental to the friendly adjustment of in-
dustrial disputes arising out of ... working conditions.
The Court also noted at 836 that the Section 7 right coversemployees in both the negotiation of an agreement and in the
enforcement of that agreement.Respondent contended that Smith should have compliedwith Glenn's orders and filed a grievance. It might have ar-
gued, but did not, that Smith was in error concerning the ex-
tent of Tate's commitment. Turning once more to the Court's
pertinent language, we find, at 836±839, the following guid-
ance on both questions:Thus, for a variety of reasons, an employee's initialstatement to the employer that he believes a collectively
bargained right is being violated, or the employee's ini-
tial refusal to do that which he believes he is not obli-
gated to do, might serve as both a natural prelude to,
or an efficient substitute for, the filing of a formal
grievance. As long as the employee's statement or ac-
tion is based on a reasonable and honest belief that he
is being, or has been, asked to perform a task that he
is not required to perform under his collective-bargain-
ing agreement, and the statement or action is reasonably
directed toward the enforcement of a collectively bar-
gained right, there is no justification for overturning the
Board's judgment that the employee is engaged in con-
certed activity, just as he would have been had he filed
a formal grievance.The Court also noted that had the employee complied withthe order, in that case to drive a truck he which deemed un-
safe, he might have mooted the issue. It found his refusal to
obey the order ``reasonably well directed toward the enforce-
ment of that right.'' Finally, the Court concluded at 840:The rationale of the Interboro doctrine compels theconclusion that an honest and reasonable invocation of
a collectively bargained right constitutes concerted ac-
tion, regardless of whether the employee turns out to
have been correct in his belief that his right was vio-
lated.In City Disposal, the Court remanded the case to deter-mine whether the employee's action, although concerted, lost
its protected nature because it violated some prohibition in
the contract, such as a no-strike clause or express prohibition
against refusing to perform work. In the instant case, there
is no contract. The implemented final offer expressly retains
the Union's right to strike and, under the rationale of Colo-rado-Ute, could not impose a waiver of that right absent theUnion's clear and unequivocal agreement thereto even if it
purported to do so.In sum, I find that Mickle Smith was engaged in protectedconcerted activity when he, together with his union steward,
honestly and reasonably protested that Glenn's work assign-
ment contravened an agreement reached in the preliminary
stages of grievance resolution. When he insisted, however in-
articulately, upon enforcement of that agreement, he contin-
ued to engage in a protected concerted activity. For that ac-
tivity, he was discharged. A discharge for engaging in pro-
tected concerted activity violates Section 8(a)(1) of the Act,
and I so find with regard to Mickle Smith's discharge.CONCLUSIONSOF
LAW1. All hourly rated production and maintenance employeesat Respondent's cable and wire plant in Starkville, Mis-
sissippi, excluding office and clerical employees, technical
employees, professional employees, management and super-
visory employees as defined in the Act and guards constitute
a unit appropriate for the purposes of collective bargaining
within the meaning of Section 9(b) of the Act.2. The Union is, and has been at all material times, theexclusive representative of the employees in the foregoing
unit for the purposes of collective bargaining with respect to
rates of pay, wages, hours of employment, and other terms
and conditions of employment.3. By discharging Mickle Smith because he engaged inprotected concerted activity, the Respondent has engaged in
an unfair labor practice affecting commerce within the mean-
ing of Section 8(a)(1) and Section 2(6) and (7) of the Act.4. By refusing to give either the Union or the employeeto whom a written warning is given a copy of that written
warning before a grievance is filed, and by refusing to fur-
nish the Union with other information it requested which was
necessary to the processing of grievances and to the fulfill-
ment of its responsibilities as the exclusive representative of
the employees in the appropriate unit, the Respondent has
failed and refused to bargain in good faith with the Union
and has violated Section 8(a)(5) and (1) of the Act.5. The Respondent has not, in any other manner allegedin the complaint, violated the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent having discharged an employee becausethat employee engaged in protected concerted activities, it
must offer him reinstatement and make him whole for any
loss of earnings and other benefits, computed on a quarterly
basis from date of discharge to date of proper offer of rein-
statement, less any net interim earnings, as prescribed in F.W. Woolworth Co., 90 NLRB 289 (1950), plus interest ascomputed in New Horizons for the Retarded, 283 NLRB1173 (1987).[Recommended Order omitted from publication.]